Citation Nr: 0613198	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  01-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disorder.

2.  Entitlement to service connection for a right foot 
disorder, including as secondary to a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
October 1947.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In a January 2003 internal development memorandum, the Board 
determined further development was necessary pursuant to 
regulations then in effect.  See 38 C.F.R. § 19.9 (2002).  
That authority subsequently was altered significantly by the 
U.S. Court of Appeals for the Federal Circuit decision in 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In compliance 
with DAV, in November 2003, the Board remanded the veteran's 
case to the RO for review and consideration of the additional 
evidence developed by the Board.  Then, in October 2005, the 
Board remanded the veteran's case again, to comply with his 
request to testify at a hearing before a Veterans Law Judge.  
However, in a November 2005 signed statement, the veteran 
withdrew his hearing request.  As such, the Board is of the 
opinion that all due process requirements were met regarding 
the veteran's hearing request.

Finally, the Board notes that, in a signed statement, the 
veteran's service representative requested that this case be 
expedited due to the veteran's advanced age of 78 years.  See 
38 U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005) (appeals must be considered in docket number order, 
but may be advanced if good or sufficient cause is shown).  
In April 2006, the undersigned Veterans Law Judge granted the 
veteran's motion to advance his case on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In an August 1994 decision, the Board denied the veteran's 
claim for service connection for a left foot disorder on the 
basis that the pathology pre-existed service and was not 
aggravated therein.  In an unappealed September 1995 rating 
action, the RO found that new and material evidence was not 
submitted to reopen the previously denied claim.  

The veteran currently seeks to reopen his previously denied 
claim for service connection for a left foot disorder.  
Recently, in Kent v. Nicholson,, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed VA's duty to notify with respect to an appellant's 
claim to reopen.  In Kent, the Court held that VA must notify 
a claimant of the evidence and information necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Thus, the Kent 
Court found that, in the context of a claim to reopen, VA 
must look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the prior denial.  The question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  

In Kent, it was further held that the failure to provide 
notice of what constitutes material evidence would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  However, VA's failure to 
inform the claim of the necessity to submit new evidence will 
not always be prejudicial. 

Here, the RO's July 2001 letter to the veteran noted that in 
a telephone conversation earlier that day, he was advised 
that the Veterans Claims Assistance Act affected his 
previously denied claim.  It was also noted that the RO told 
the veteran "what kind of evidence could be used to 
establish entitlement to this benefit" and that he said he 
had no additional evidence or information to submit.  
However, there is no indication that the RO provided the 
veteran with notice of the basis of the prior denial, that 
there needs to be new and material evidence submitted, and at 
least some discussion of what kind of evidence that might be 
submitted.   

Thus, in the interest of due process and fairness, and 
consistent with the Court's recent holding in Kent v. 
Nicholson, supra, the Board is of the opinion that the 
veteran's claim as to whether new and material evidence has 
been received to reopen his previously denied claim for 
service connection for a left foot disorder should be 
remanded to afford the RO the opportunity to provide the 
veteran with proper notice of the evidence and information 
necessary to reopen his claim.  As the veteran also seeks 
service connection for a right foot disorder, that he 
variously claims is secondary to the left foot disorder, the 
Board believes consideration of this claim should be deferred 
until the case is returned to the Board.

Furthermore, another recent Court case has recently been 
decided that further complicates the notice that must be 
provided.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  As the case is 
otherwise being remanded, and appropriate Dingess notice can 
also be provided at this point.

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran with a 
letter notifying him of the evidence and 
information that is necessary to reopen 
his claim for service connection for a 
left foot disorder and of the evidence and 
information that is necessary to establish 
his entitlement to the underlying claim 
for the benefit he seeks.  The letter 
should indicate that he needs to submit 
new and material evidence to reopen the 
previously denied claim for service 
connection for a left foot disorder and it 
should clearly set forth (1) the basis of 
the prior denial of his claim, (2) that 
new and material evidence was needed; and 
(3) what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  Furthermore, pertinent 
notice as required by Dingess should also 
be provided.

Thereafter, if the notice results in the receipt of 
additional evidence not previously reviewed, the case should 
be readjudicated in accordance with applicable procedures.  
The case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until otherwise 
notified.  The purpose of this remand is to afford the 
appellant due process of law by complying with new notice 
provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




